DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/10/2022. Claims 1-2,4,6,22,29 are currently amended, claims 3,5,7,21,23-28 and 30-33 are previously presented and claim 8-20 are cancelled. Accordingly claims 1-7 and 21-33 are examined herein.
Note
Examiner wishes to point out to Applicant that claim(s) 1-7 and 21-33  is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a locker configured to selectively lock translation of the compacting device relative to the outlet” in all examined claims with corresponding structure/scope disclosed at [0029] of instant publication.
“a first limiter configured to inhibit motion of the compacting device”; and a second limiter configured to inhibit motion of the compacting device past a second end point toward the material” in all examined claims with corresponding structure/scope disclosed at [0024]  and [0026] of instant publication.
“a compacting device configured to compact the material” in all examined claims with corresponding structure/scope disclosed at [0023] of instant publication.
“a device configured to selectively reduce the range of the compacting device” in all examined claims with corresponding structure/scope disclosed at [0029] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 22, 29-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20170028637- of record) in view of Nishimura (US 2019/0351628).
Regarding claim 1, Evans teaches a print head for an additive manufacturing system (Abstract), comprising: an outlet (206) configured to discharge a material (106) (see Figs.1 and Figs.13-14;[0006] and [0303]); a compacting device (138) mounted to trail behind the outlet during movement of the print head in a normal direction (see Figs. 1 and 19;[0276]); a spring (181) configured to bias the compacting (138) device against the material and capable to allow translation of the compacting device in a direction towards and away from the material (see Fig. 1;[0290-0291] and  [0384]).
Evans does not explicitly teach a locker configured to selectively lock translation of the compacting device.
 	 In the same field of endeavor, devices for making composite materials, Nishimura teaches apparatus (1) for manufacturing a fiber-reinforced material piece comprises a laying mechanism (26) for laying a prepreg piece (P') in a lay-up area (40c) on a table (40) as a lay-up base on which a prepreg (P) is laid up, a compactor (a pressing roller (28a) for pressing the laid prepreg pieces (P') on the table (40)); and  pressing mechanism (28) capable to be configured to selectively lock translation of the compacting device relative to an outlet (26a) for guiding the prepreg (P) on the table (40)  (i.e. the supply of the compressed air to the fluid pressure cylinder (28b) is stopped, and accordingly, the rod retreats, so that the pressing roller (28a) is spaced apart upward from the table (40)) (see Fig. 3;[0027],[0043-0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a print head as taught by Evans with a locker configured to selectively lock translation of the compacting device as taught by Nishimura for the purpose of controlling the motion of the compactor and improve the compacting process.
Regarding claim 2, Evans in view Nishimura further teaches the print head, wherein, the compacting device (28a) being capable when unlocked, has a range of motion; and the range of motion is adjustable between non-zero ranges (see Fig. 3;[0044-0046] of Nishimura) .
Regarding claim 22, Evans teaches a print head for an additive manufacturing system (Abstract), comprising: an outlet (206) configured to discharge a material (106) (see Figs.1 and 13-14;[006] and [0303]); a compacting device (138) configured to compact the material after discharge, the compacting device having a position and an orientation (see Figs. 1 and 19;[0276],[0290-0291] and  [0384).  Evans does not explicitly teach a locker configured to selectively lock the position of the compacting device relative to the material.
 	 In the same field of endeavor, devices for making composite materials, Nishimura teaches apparatus (1) for manufacturing a fiber-reinforced material piece comprises a laying mechanism (26) for laying a prepreg piece (P') in a lay-up area (40c) on a table (40) as a lay-up base on which a prepreg (P) is laid up, a compactor (a pressing roller (28a) for pressing the laid prepreg pieces (P') on the table (40)); and  pressing mechanism (28) capable to be configured to locker configured to selectively lock the position of the compacting device relative to the material (p) (i.e. the supply of the compressed air to the fluid pressure cylinder (28b) is stopped, and accordingly, the rod retreats, so that the pressing roller (28a) is spaced apart upward from the table (40)) (see Fig. 3;[0027],[0043-0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a print head as taught by Evans with a locker configured to to selectively lock the position of the compacting device relative to the material as taught by Nishimura for the purpose of controlling the motion of the compactor and improve the compacting process.
Regarding claim 29, Evans teaches a print head for an additive manufacturing system (Abstract), comprising: an outlet (206) configured to discharge a material (106) (see Figs.1 and 13-14;[006] and [0303]); a compacting device (138) moveable within a range to compact the material after discharge (see Figs. 1 and 19;[0276]); a spring (181) configured to bias the compacting (138) device against the material and capable to allow translation of the compacting device in a direction towards and away from the material (see Fig. 1;[0290-0291] and  [0384]). However, Evans does not explicitly teach a device configured to selectively reduce the range of the compacting device to a non-zero range.
In the same field of endeavor, devices for making composite materials, Nishimura teaches apparatus (1) for manufacturing a fiber-reinforced material piece comprises a laying mechanism (26) for laying a prepreg piece (P') in a lay-up area (40c) on a table (40) as a lay-up base on which a prepreg (P) is laid up, a compactor (a pressing roller (28a) for pressing the laid prepreg pieces (P') on the table (40)); and  pressing mechanism (28) capable to be configured to a device configured to selectively reduce the range of the compacting device to a non-zero range (i.e. the pressing mechanism configured to selectively lock translation of the compacting device (28a) relative to an outlet (26a) (upward and downward motion) (i.e. the supply of the compressed air to the fluid pressure cylinder (28b) is stopped, and accordingly, the rod retreats, so that the pressing roller (28a) is spaced apart upward from the table (40)) (see Fig. 3;[0027],[0043-0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a print head as taught by Evans with a device configured to selectively reduce the range of the compacting device to a non-zero range as taught by Nishimura for the purpose of controlling the motion of the compactor and improve the compacting process.
Regarding claim 30, Evans in view Nishimura further teaches the print head, wherein the device is a locker (pressing mechanism (28)) capable to be configured to selectively lock the compacting device (28a) at a position within the range (see Fig. 3;[0027],[0043-0046]) .
Regarding claim 31, Evans in view Nishimura further teaches the print head, wherein the device(28) includes: a component  (bracket (28c)) configured to engage the compacting device (roller (28a)); and an actuator ( pressure cylinder (28b) a configured to move the component (see Fig. 3;[0045-0046] of Nishimura).
Regarding claim 33, Evans in view Nishimura further teaches the print head, wherein the compacting device (138) is biased toward the material (i.e. a spring (181) configured to bias the compacting (138) device against the material) (see Fig. 1;[0290-0291] and  [0384] of Evans).
Allowable Subject Matter
Claims 6-7 and 21 are allowed.
Regarding Independent Claim 6, the primary reason why it is deemed novel and non- obvious over the prior art of record to have print head as instantly claimed is that while the prior arts Evans (US 20170028637 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 6, alone or in combination fails to teach or suggest a controller programmed to automatically cause the locker to lock the position of the compacting device during transition between a first printing operation and a second printing operation.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 7 and 21, they depend from claim 6; thus, they are also deemed novel and non-obvious over the prior art of record.

Claims 3-5, 23-28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a print head as instantly claimed is that while the prior arts Evans (US 20170028637 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 3, alone or in combination fails to teach or suggest a first limiter configured to inhibit motion of the compacting device past a first end point away from the material; and a second limiter configured to inhibit motion of the compacting device past a second end point toward the material, wherein a location of at least one of the first and second limiters is adjustable.
Therefore, claim 3 is deemed novel and non-obvious over the prior art of record.
Regarding claims 4-5, they depend from claim 3; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding claims 23, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a print head as instantly claimed is that while the prior arts Evans (US 20170028637 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 23, alone or in combination fails to teach or suggest the print head further including a controller programmed to automatically cause the locker to lock the position of the compacting device during a first printing operation and to unlock the position of the compacting device during a second printing operation.
Therefore, claim 23 is deemed novel and non-obvious over the prior art of record.
Regarding claims 24-28 they depend from claim 23; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding claim 32, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a print head as instantly claimed is that while the prior arts Evans (US 20170028637 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 32, alone or in combination fails to teach or suggest the print head further including a controller programmed to automatically activate the actuator during transition between a first printing operation and a second printing operation.
Therefore, claim 32 is deemed novel and non-obvious over the prior art of record.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered.
 With respect to the claim interpretations under 35 U.S.C. 112(f), Applicant argues that none of these claims recite the term “means for” and, thus, do not invoke an interpretation under 35 U.S.C. 112(f), Examiner respectfully dis agrees. As explained in substantial claim interpretation section above, the claims  that the presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. For example, the limitation “a locker configured to selectively lock translation of the compacting device relative to the outlet’ recites function (i.e. selectively lock translation of the compacting device) without reciting sufficient structure, thus the claim does invoke an interpretation under 35 U.S.C. 112(f). 
Applicant further argues that 1-7 and 21-33 recite sufficient structure to perform the functions recited by these claims so as to avoid interpretation. This argument found not persuasive because:
1)    the limitations meet the 3-prong analysis set forth in MPEP 2181 I;
2)    applicant did not clearly identify on the record the alleged specific/classes of structure encompassed by the claimed “general terms” and did not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function (See 37 CFR 1.75(d) and MPEP 608.01 (o) & 2181); and
3)    applicant does not want to invoke 112(f), yet applicant wants the examiner to determine/import the scope/meaning of the claimed limitations from the specification into the claims (pg. 1-2 of remarks)
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Nishimura (US 2019/0351628). Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743